Citation Nr: 0014685
Decision Date: 06/05/00	Archive Date: 09/08/00

DOCKET NO. 98-07 463               DATE JUN 05, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for arteriosclerotic
heart disease with hypertension.

2. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for hypothyroidism.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to a total rating based on individual
unemployability due to service-connected disability.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from April 1942 to September
1945.

By letter dated October 1968, the Regional Office (RO) advised the
veteran that his claim for service connection for a thyroid
condition was denied. He did not submit a timely appeal.

By decision in August 1969, the Board of Veterans' Appeals (Board)
denied service connection for a heart condition. Service connection
for arteriosclerotic heart disease was denied by the Board in March
1975. In a rating decision dated February 1994, the RO concluded
that the evidence submitted by the veteran was not new and
material, and his claim for service connection for heart disease
remained denied. He was notified of this determination and of his
right to appeal by a letter dated later that month. While he filed
a timely notice of disagreement, and the RO issued a statement of
the case in May 1994, the veteran failed to perfect his appeal with
a timely substantive appeal.

The veteran has subsequently sought to reopen his claims for
service connection for a heart condition and hypothyroidism. In a
decision dated January 1997, the RO found that the evidence
submitted by the veteran was not new and material, and his claims
for service connection for these disabilities were not reopened and
continued to be denied. In addition, the RO denied service
connection for bilateral hearing

2 -

loss and denied the veteran's claim for a total rating based on
individual unemployability due to service-connected disability.

During a hearing at the RO in January 1998, the veteran raised the
issue of service connection for heart disease secondary to his
service-connected varicose veins. In his March 1998 decision, the
hearing officer noted this fact, and found that the claim was not
well grounded. It is not clear, however, whether the veteran was
notified of this determination. The Board points out that service
connection for heart disease on a secondary basis was not
considered in the statement of the case issued in April 1998.
Accordingly, this matter is referred to the RO for appropriate
action.

Effective March 1, 1999, the name of the United States Court of
Veterans Appeals was changed to the United States Court of Appeals
for Veterans Claims ("the Court").

FINDINGS OF FACT

1. By decision in February 1994, the RO held that new and material
evidence had not been submitted to reopen a claim of entitlement to
service connection for a heart disability.

2. The veteran was informed of this decision and of his right to
appeal, but a timely substantive appeal was not received.

3 . The evidence added to the record since the February 1994 rating
action is cumulative of the evidence previously considered and is
not so significant that it must be considered in order to fairly
decide the merits of the claim.

4. By letter dated in October 1968, the RO notified the veteran
that his claim for service connection for hypothyroidism was
denied. He was provided with notice of his right to appeal, but a
timely appeal was not filed.

- 3 -

5. The evidence added to the record since the October 1968
determination includes service medical records, which indicate the
veteran received treatment for symptoms, which previously had been
associated with hypothyroidism.

6. This evidence is neither cumulative nor redundant and is, in
conjunction with the evidence previously considered, so significant
that it must be considered in order to fairly decide the merits of
the claim.

7. The veteran had a thyroidectomy prior to service, and this was
noted on the entrance examination in April 1942.

8. Hyperthyroidism or hypothyroidism in service was not shown in
service.

9. There is no competent medical evidence that establishes that the
preexisting thyroid disease increased in severity during service.

10. The service medical records are negative for complaints or
findings of a hearing loss.

11. A hearing loss was initially manifested many years after
service, and there is no competent medical evidence linking it to
any incident in service:.

12. Service connection is in effect for varicose veins of the right
leg, evaluated as 40 percent disabling; and for varicose veins of
the left leg, evaluated as 40 percent disabling. The combined
schedular evaluation is 70 percent.

13. The veteran completed four years of high school and has work
experience as a life insurance agent.

14. He has not been gainfully employed for many years.

- 4 -

15. The veteran's service-connected disabilities are of sufficient
severity as to prevent him from engaging in any form of employment
consistent with his education and work experience.

CONCLUSIONS OF LAW

1. The evidence received since the RO denied service connection for
heart disease in February 1994 is not new and material. 38 U.S.C.A.
5107, 5108 (West 1991); 38 C.F.R. 3.104(a), 3.156(a) (1999).

2. The February 1994 rating decision denying service connection for
heart disease is final and the claim is not reopened. 38 U.S.C.A.
5107(a), 7105 (West 1991); 38 C.F.R. 20.302 (1999).

3. The evidence received since the RO denied service connection for
hypothyroidism in October 1968 is new and material, and the claim
is reopened. 38 U.S.C.,k. 5107, 5108, 7105 (West 1991); 38 C.F.R.
3.1104(a), 3.156(a), 20.302 (1999).

4. The veteran has not submitted evidence of a well-grounded claim
of entitlement to service Connection for hypothyroidism. 38
U.S.C.A. 5107(a) (West 1991).

5. The veteran has not submitted evidence of a well-grounded claim
of entitlement to service connection for bilateral hearing loss. 38
U.S.C.A. 5107(a) (West 1991).

6. The veteran's service-connected disabilities render him
unemployable. 38 U.S.C.A. 1155, 5107(a) (West 1991); 38 C.F.R.
3.340, 4.16 (1999).

5 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

The Court has held that the VA is required to review for its
newness and materiality only the evidence submitted by a claimant
since the last final disallowance of a claim on any basis in order
to determine whether a claim should be reopened and readjudicated
on the merits. See Evans v. Brown, 9 Vet. App. 273 (1996). In the
present appeal, the veteran was informed of the last final
disallowance of the claim for service connection for hypothyroidism
in October 1968, and the last final disallowance of the claim for
service connection for arteriosclerotic heart disease with
hypertension is the February 1994 RO decision. Therefore, the Board
must review, in light of the applicable law, regulations, and the
Court cases regarding finality, the additional evidence submitted
since these determinations. In order to do so, the Board will
separately describe the evidence, which was of record at those
times, and the evidence presented subsequently. The prior evidence
of record is vitally important in determining newness and
materiality for the purposes of deciding whether to reopen a claim.
Id.

Pursuant to 38 U.S.C.A. 7105(c), a final decision by the RO may not
thereafter be reopened and allowed. The exception to this rule is
38 U.S.C.A. .5108, which provides that "[i]f new and material
evidence is presented or secured with respect to a claim, which has
been disallowed, the [Board] shall reopen the claim and review the
former disposition of the claim." Therefore, once an RO decision
becomes final under section 7105(c), absent the submission of new
and material evidence, the claim cannot be reopened or adjudicated
by the VA. 38 U.S.C.A. , 5108, 7105(c); Barnett v. Brown, 83 F.3d
1380, 1383 (Fed. Cir. 1996).

In determining whether to reopen previously and finally denied
claims, a three-step analysis was recently announced by the Court.
Elkins v. West, 12 Vet. App. 209 (1999). Under the Elkins test, the
Board must first determine whether the veteran has presented new
and material evidence under 38 C.F.R. 3.156(a) in order to have a
finally denied claim reopened under 38 U.S.C.A. 5108. Second, if
new

- 6 -

and material evidence has been presented, immediately upon
reopening the claim, the Board must determine whether, based upon
all the evidence of record in support of the claim, the claim as
reopened (as distinguished from the original claim) is well
grounded pursuant to 38 U.S.C.A. 5107(a). Third, if the claim is
well grounded, the Board may then proceed to evaluate the merits of
the claim but only after ensuring the VA's duty to assist under 38
U.S.C.A. 5107(b) (West 1991) has been fulfilled. Winters v. West,
12 Vet. App. 203 (1999).

New and material evidence is defined as evidence not previously
submitted to agency decisionmakers which bears directly and
substantially upon the specific matter under (Consideration; which
is neither cumulative nor redundant; and which, by itself or in
connection with evidence previously assembled, is so significant
that it must be considered in order to fairly decide the merits of
the claim. 38 C.F.R. 3.156(a). In Hodge v. West, 155 F.3d 1356,
1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence
could be sufficient to reopen a claim if it could contribute to a
more complete picture of the circumstances surrounding the origin
of a veteran's injury or disability, even where it would not be
enough to convince the Board to grant a claim.

In Evans, 9 Vet. App. 273, 284, the Court indicated that the newly
presented evidence need not be probative of all the elements
required to award the claim, but need only tend to prove each
element that was a specified basis for the last disallowance.

A. Heart disease

The "old" evidence

On the entrance examination in April 1942, a clinical evaluation of
the cardiovascular system was normal. Blood pressure was 110/64.
The service medical records disclose that the veteran was afforded
an electrocardiogram in May 1943, and it was interpreted as showing
tachycardia. Blood pressure at that time

- 7 -

was 130/72. He was hospitalized later in May 1943 for tachycardia,
which did not seem to be exceptionally noticeable. It was reported
that the veteran had tachycardia only when he was nervous or
excited. The examiner believed the veteran had a mild
psychoneurosis. Additional records indicate that the veteran had
been nervous and excitable and was subject to sudden spells of fast
heart, a choking sensation in the throat and dizziness. He related
that he had undergone a thyroidectomy prior to service, and since
that surgery, he was much improved. The spells he had were the same
as before the thyroid was removed, but were far less severe. An
examination of the heart revealed no enlargement. There were no
murmurs or thrills. Blood pressure was 112/64. The diagnosis on
hospital discharge was tachycardia, simple. It was indicated that
the condition had existed prior to service. The veteran was seen in
November 1943 and it was reported that the examiner did not believe
that he had myocarditis. Apparently, the veteran had paroxysmal
tachycardia.

On the separation examination in September 1945, there were no
abnormalities of the cardiovascular system. Serial blood pressure
readings were 116/82 and 118/74.

The veteran was afforded an examination by the Department of
Veterans Affairs (VA) in December 1951. A clinical evaluation of
the cardiovascular system was normal. Blood pressure was 120/80,
and a chest X-ray study revealed that the heart was normal. No
pertinent diagnosis was made.

Another VA examination was conducted in February 1954. Blood
pressure was 124/80. There was no indication of any abnormality of
the cardiovascular system.

On VA examination in March 1959, it was reported that the veteran's
blood pressure was 96/60. The diagnosis was hypotension.

The veteran was hospitalized in a private facility in April 1962
for unrelated complaints. A past medical history of several
episodes of paroxysimal auricular fibrillation, apparently
unassociated with other signs of organic heart disease, was noted.

8 -

On VA hospitalization in July 1966, it was indicated that the
veteran had been diagnosed at that facility in January of that year
with paroxysmal atrial flutter, probably dating for a number of
years.

The veteran was admitted to a VA hospital in August 1966. A
previous history of a heart murmur with catheterization and a
history of fluctuating heart rate were reported. It was indicated
that the veteran had been on medication. An electrocardiogram
revealed a right bundle branch block. The pertinent diagnosis was
cardiopathy, probably atrial septal defect.

Following VA hospitalization from October to December 1966, the
pertinent diagnoses were paroxysmal atrial flutter and
arteriosclerotic heart disease with angina pectoris.

Duplicate service medical records and additional VA and private
medical records dated from 1967 to 1991 have been associated with
the claims folder. These records reflect treatment for heart
disease. In a statement dated August 1974, a private physician
related that he had treated the veteran for approximately ten years
from the early 1950's on. Since the veteran had not been seen for
about ten years, no records were available. The physician stated
that he had seen the veteran for ischemic heart disease and
episodes of supraventricular tachycardia and other arrhythmias. It
was indicated in a February 1975 VA hospital report that the
veteran had a 25-year history of paroxysmal atrial tachycardia.

The RO decision

By rating action dated February 1994, the RO concluded that the
evidence submitted by the veteran was not new and material and the
claim for service connection for heart disability was not reopened.

- 9 -

The additional evidence

Additional VA and private medical records dated from 1962 to 1998
have been associated with the claims folder. The Board notes that
some of the private medical records were previously of record,
while the others reflect treatment for various complaints many
years after service.

In addition, the veteran testified at a hearing at the RO in
January 1998. At that time, he asserted that he was told while he
was in service that he had heart trouble.

Analysis

Service connection may be granted for disease or injury incurred in
or aggravated by wartime service. 38 U.S.C.A. 1110 (West 1991).

Where a veteran served 90 days or more during a period of war or
(luring peacetime after December 31, 1946, and cardiovascular
disease becomes manifest to a degree of 10 percent within one year
from date of termination of such service, such disease shall be
presumed to have been incurred in service, even though there is no
evidence of such disease during the period of service. This
presumption is rebuttable by affirmative evidence to the contrary.
38 U.S.C.A. 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 3.307,
3.309 (1999).

Initially, the Board notes it denied the veteran's claim for
service connection for a heart condition in March 1975 on the basis
that the veteran had tachycardia prior to service, that it did not
increase in severity during service, and that arteriosclerotic
heart disease was first manifested many years after service. In
February 1994, the RO denied them veteran's claim on the basis that
he had not submitted new and material evidence to reopen the claim.

The evidence received since the RO's determination in February 1994
includes private and VA medical records, as well as the veteran's
testimony at a hearing at the RO. These records merely show that
the veteran was treated for a heart

10 -


disability many years after service. The Board does not dispute
this fact. No competent medical evidence has been submitted,
however, which demonstrates that the veteran's heart disease was
present either during service or within one year thereafter. The
only evidence to this effect is the continued assertions of the
veteran. As noted above, the additional evidence confirms the
presence, many years after service, of heart disease. The veteran
argues, in effect, that he had heart disease either in service or
within one year thereafter. In Justus v. Principi, 3 Vet. App. 510
(1992), the Court set forth the general principle that the Board
must presume the credibility of testimony for determining whether
such evidence is new and material. The Court has also observed,
however, that there is an exception to this principle where the
testimony concerns a matter beyond the party's competence or is
inherently incredible. See Grivois v. Brown, 6 Vet. App. 136
(1994). The Board finds that the veteran's conclusion that his
cardiovascular disease was present in service, within one year
thereafter or is otherwise related to service is contradicted by
the record. The service medical records show only symptoms of
tachycardia, and the veteran's opinion and testimony as to the
onset of his cardiovascular disease are not credible evidence on
which to reopen the claim. As noted above, the evidence added to
the record since the 1994 final decision does not contain competent
medical evidence linking the cardiovascular disease first
demonstrated many years after service to his period of active duty,
and his testimony does not provide a basis on which it may be
concluded that the additional evidence is new and material so as to
reopen his claim for service connection for arteriosclerotic heart
disease with hypertension.

B. Hypothyroidism

The "old" evidence

On the entrance examination in April 1942, it was reported that the
veteran had a thyroidectomy in 1941. No endocrine disturbance was
noted. When hospitalized in May 1943, it was indicated that the
veteran had a mild psychoneurosis on the basis of his old
hyperthyroidism, which the examiner believed was OK now. No

- 11 -

significant abnormality of the endocrine system was noted on the
separation examination in September 1945.

On VA examination in December 1951, it was reported that the
veteran had undergone a thyroidectomy prior to service.

The veteran was admitted to a private hospital in April and May
1962. On the latter hospitalizations, it was indicated that the
veteran had a thyroidectomy for toxic goiter in 1940 and that this
left him somewhat hypothyroid. He had a recurrent goiter in 1952.
He was on thyroid daily.

A private physician noted in an August 1966 statement that he had
treated the veteran in 1962 for hypothyroidism secondary to
therapy.

A VA hospital report in August 1966 reveals that the veteran had a
subtotal thyroidectomy in "1960" and also had a radioactive thyroid
intake in 1960. It was noted that he had been taking Thyroid since
then. The diagnosis was status post subtotal thyroidectomy.

The RO decision

In a letter dated October 1968, the RO advised the veteran that his
claim for service connection for a thyroid condition was denied. It
was noted that it,was not incurred in or aggravated in service.

The additional evidence

Received in March 1974 is a service medical record dated May 28,
1945. The veteran complained of choking sensations and spells of
blindness. It was noted that the veteran had sensations of choking,
rapid heart action, sweat and spells of blindness, which apparently
was due to some type of thyroid pathology. As a result of this, a
thyroidectomy was performed and the veteran had been well until
approximately six weeks earlier when he began to experience a
resumption of the

- 12 -

original complaint. On examination, the thyroid could not be
palpated and no masses or nodes were felt. During swallowing, there
was a sensation of something coming up from under the sternum which
might "be the inter adherence between the skin the subcutaneous
tissues at that spot." The impression was that that examiner
strongly doubted the presence of hyperthyroid disease in this case
at the present time. He had no idea why the spells of blindness
were occurring, but he felt that most, if not all, the symptoms
might be the result of scarring and adhesions. A note dated the
following month showed that there was no evidence of hyperthyroid
disease. The possibility of constricting adhesions might be
considered.

During a VA hospitalization in July 1975, it was reported that the
veteran was clinically and chemically euthyroid.

The veteran was continued on his usual dose of Synthroid during a
VA hospitalization in January 1989. It was indicated that he was to
be seen for follow-up and adjustment of his thyroid medications on
an outpatient basis. VA outpatient treatment records show that in
May 1989, his dosage of Thyroid was increased.

The veteran was hospitalized in a VA facility in October 1991 for
unrelated complaints. It was indicated that his hypothyroidism was
stable throughout the hospitalization.

Analysis

Under the governing criteria, every veteran shall be taken to have
been in sound condition when examined, accepted, and enrolled for
service, except as to defects, infirmities, or disorders noted at
the time of examination, acceptance, and enrollment, or where clear
and unmistakable evidence demonstrates that the injury or disease
existed before acceptance and enrollment and was not aggravated by
service. 38 U.S.C.A. 1111 (West 1999). In order to establish
aggravation of a pre-existing disorder, clear and unmistakable
evidence (obvious or manifest) is required to rebut the presumption
of aggravation where the preserve disability underwent an increase
in severity during service. This includes medical facts and

- 13 - 

principles, which are to be considered to determine whether the
increase is due to the natural progress of the condition.
Aggravation may not be conceded where the disability underwent no
increase in severity during service on the basis of all the
evidence of record pertaining to the manifestations of the
disability prior to, during and subsequent to service. 38 C.F.R.
3.306 (1999).

The veteran's initial claim for service connection for
hypothyroidism was denied on the basis that it was not incurred in
or aggravated by service.

The evidence received since the RO's determination includes a
service medical record which was not of record in February 1968, as
well as VA and private medical records, and the veteran's testimony
at a hearing at the RO. Clearly, the evidence that was not
previously of record is new. The issue is whether it is material.
With respect to the service medical records dated May and June
1945, the Board finds that such evidence is, indeed material. It
obviously bears directly and substantially on the question before
the Board, that is, whether the veteran's hypothyroidism increased
in severity during service. The fact that this evidence suggested
that he was again experiencing the same symptoms that resulted in
the thyroidectomy prior to service is of such significance that it
must be considered in order to adjudicate fairly the claim.
Accordingly, the Board finds that the additional evidence of record
is new and material, warranting reopening of the claim for service
connection for hypothyroidism.

Since the Board has determined that the evidence submitted with
respect to the attempt to reopen the claim for service connection
for hypothyroidism is new and material, the next question, which
must be resolved, is whether the claim is well grounded. See
Elkins, 12 Vet. App. 209.

In order for a claim to be well grounded, there must be competent
evidence of a current disability (a medical diagnosis); of
incurrence or aggravation of a disease or injury in service (lay or
medical evidence); and of a nexus between the in-service injury or
disease and the current disability (medical evidence). Caluza v.
Brown, 7 Vet. App. 408 (1995).

- 14 -

Service connection may be granted for disease or injury incurred in
or aggravated by service. 38 U.S.C.A. 1110 (West 1991).

A review of the entire evidence of record establishes that the
veteran underwent a thyroidectomy prior to service. This was noted
on the entrance examination in April 1942. The service medical
records indicate that the veteran related that the spells he had
experienced prior to the thyroidectomy, and those which he
evidently had during service were similar, though less severe. He
indicated that he was much improved. Indeed, the Board points out
that the May 1945 report indicated that the examiner opined that
the veteran did not have hyperthyroid disease nor was he noted to
be hypothyroid. The post-service medical records do show that the
veteran is on medication. The veteran argued during his hearing
that following service, he took thyroid treatments and that he
becomes fatigued easily.

The Court has held that if the determinative issue involves medical
causation or a medical diagnosis, competent medical evidence is
required. Grottveit v. Brown, 5 Vet. App. 91 (1993). Thus, the
veteran's lay assertions to the effect that hypothyroidism was
aggravated in service are neither competent nor probative of the
issue in question. In this regard, it is significant to emphasize
that it was specifically noted in May and June 1945 that
hyperthyroidism was not documented in service. Even if it were, the
Court has held that temporary or intermittent flare-ups during
service of a preexisting injury or disease are not sufficient to be
considered "aggravation in service" unless the underlying
condition, as contrasted to symptoms, is worsened. Hunt v.
Derwinski, 1 Vet. App. 292 (1991). Clearly, there has been no
competent medical evidence submitted which establishes that any
thyroid disease increased in severity during service. The veteran's
statements in his own behalf provide the sole support for the
proposition that his disability was aggravated in service. As a lay
person, he lacks the capability to provide evidence that requires
specialized knowledge, skill, experience, training or education.
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The Board concludes,
therefore, that the veteran's claim for service connection for
hypothyroidism is not well grounded.

- 15 -

An additional question which must be addressed by the Board is
whether a remand is required in light of the revised standards
concerning the reopening of claims recently promulgated by the
Court. See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998); Fossie
v. Brown, 12 Vet. App. 1 (1998); Winters, 12 Vet. App. 203; and
Elkins, 12 Vet. App. 209. When the Board addresses in its decision
a question that has not been addressed by the RO, it must consider
whether the veteran has been given adequate notice to respond and,
if not, whether he has been prejudiced thereby. Bernard v. Brown,
4 Vet. App. 384 (1993).

In this regard, the Board notes that in Vargas-Gonzalez v. West, 12
Vet. App. 63 (1998), the Court concluded that a remand would not be
necessary in very similar circumstances because the underlying
claim was not well grounded. Similarly, in this case, given the
absence of evidence linking cardiovascular disease to service, or
competent evidence that demonstrates that the preexisting thyroid
disease increased in severity in service, a remand is
inappropriate. The Board further observes that the regulation in
question, 38 C.F.R. 3.156, has not changed and the veteran has
received that regulation and has been accorded ample opportunity to
present evidence and argument pertaining thereto. Accordingly, the
Board concludes that the reasons for remand discussed in Bernard
are inapplicable to the issues discussed in this case.

The Board is aware that VA, in certain circumstances, may be
obligated to advise the claimant of evidence that is needed to
complete his application for benefits. This obligation depends upon
the particular facts of the case and the extent to which VA has
advised the claimant of the evidence necessary to be submitted in
connection with his claim. See Robinette v. Brown, 8 Vet. App. 69
(1995). In Graves v. Brown, 8 Vet. App. 522 (1996), the Court
extended the Robinette analysis to situations, such as in this
case, where new and material evidence is needed to complete an
application for VA benefits. The Court in Graves held that:

... when a veteran has made an application to reopen a claim and
the Secretary is on notice of evidence which may prove to be new
and material, but has not been

- 16 - 

submitted with the application, the Secretary has a duty under 38
U.S.C.A. 5103 to inform the veteran of the evidence that is
"necessary to complete the application." Graves, 8 Vet. App. at
525.

The Board views its foregoing discussion as sufficient to inform
the veteran of the elements necessary to complete his application
to reopen the claims as to the issues of entitlement to service
connection for arteriosclerotic heart disease with hypertension and
thyroid disease. In essence, what is required is competent medical
evidence, which documents that heart disease is related to the
veteran's service or any incident thereof, or that thyroid disease,
or the residuals of preservice thyroidectomy increased in severity
during service.

II. Service Connection for Bilateral Hearing Loss

The threshold question in this case is whether the veteran has
presented evidence of a well-grounded claim, that is, one which is
plausible, meritorious on its own or capable of substantiation. If
not, his appeal must fail and there is no duty to assist him
further in the development of his claim, since any such development
would be futile. 38 U.S.C.A. 5107; Murphy v. Derwinski, 1 Vet. App.
78 (1990). In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the
Court held that a "claim must be accompanied by evidence.", Id. at
611. As will be explained below, the veteran has not submitted
competent evidence to support his claim for service connection.
Thus, the Board finds that his claim is not well grounded.
Accordingly, there is no duty to assist him in the development of
his claim.

When the Board addresses in its decision a question that has not
been addressed by the RO, it must consider whether the veteran has
been given adequate notice to respond and, if not, whether he has
been prejudiced thereby. Bernard, 4 Vet. App. 384. The Board
concludes, however, that a claim which is not well grounded is
inherently implausible, and any error by the RO in the adjudication
of the claim could not be prejudicial.

17 -

Although when a claim is not well grounded, the VA does not have a
statutory duty to assist a veteran in developing facts pertinent to
his claim, the VA may be obligated to advise a veteran of the
evidence needed to complete the application. This obligation
depends upon the particular facts of the case and the extent to
which the Secretary of the VA has advised the veteran of the
evidence necessary to be submitted with a VA benefits claim.
Robinette, 8 Vet. App. 69. By this decision, the Board is providing
the veteran with notice of the evidentiary insufficiency of his
claim, and what evidence would be necessary to make the claim well
grounded.

Factual background

The service medical records are negative for complaints or finding
concerning a hearing loss. Hearing was 15/15 in each ear on the
discharge examination in September 1945.

On VA examinations in December 1951 and February 1954, whispered
voice hearing tests were 15/15, bilaterally and 20/20, bilaterally,
respectively.

In December 1994, a VA physician noted that he had treated the
veteran and listed the diagnoses, which included decreased hearing.

Private medical records dated in September 1995 shows that the
veteran wore a hearing aid. A private hospital report in December
1995 shows that the veteran was hard of hearing.

Analysis

Service connection may be granted for disease or injury incurred in
or aggravated by wartime service. 38 U.S.C.A. 1110.

In order for a claim to be well grounded, there must be competent
evidence of a current disability (a medical diagnosis); of
incurrence or aggravation of a disease or injury in service (lay or
medical evidence); and of a nexus between the in-service

- 18 -

injury or disease and the current disability (medical evidence).
Caluza, 7 Vet. App. 498.

The service medical records fail to show that the veteran ever
complained of hearing problems. The veteran's hearing was within
normal limits on the separation examination in September 1945. It
is also pertinent to note that the hearing tests performed on the
VA examinations in December 1951 and February 1954 were within
normal limits. Although the type of tests performed on those
occasions was crude when compared to modern audiometric
examinations, it represented the best evidence available regarding
the status of his hearing in service, and at the time of the
initial VA, examinations conducted following the veteran's
discharge from service.

It has been argued on behalf of the veteran that he had a hearing
loss in service, but was not treated for it. It is certainly true
that the veteran did not receive treatment for hearing problems
during service. It is significant to note that the initial evidence
of a hearing loss was in the 1990's nearly fifty years following
the veteran's discharge from service. No competent medical evidence
has been submitted that relates any current hearing loss to
service. The Court has held that if the determinative issue
involves medical causation or a medical diagnosis, competent
medical evidence is required. Grottveit, 5 Vet. App. 91. Thus, his
lay assertions to the effect that he has a bilateral hearing loss,
which is related to service, are neither competent nor probative of
the issue in question. Indeed, in Moray v. Brown, 5 Vet. App. 211
(1993), the Court noted that lay persons are not competent to offer
medical opinions and, therefore, those opinions do not even serve
as a basis for a well-grounded claim.

The Board acknowledges that the veteran's representative requested
that the claim be remanded for an opinion concerning whether the
veteran's current hearing loss is related to acoustic trauma in
service. However, the Court has held that the Secretary cannot
undertake to assist a veteran in developing the facts pertinent to
his or her claim until such claim has first been established to be
well grounded. Thus, the Court's holding on the issue of the VA's
duty to assist in connection with

- 19 - 

the well-grounded claim determination is quite clear. Morton v.
West, 12 Vet. App. 477 (1999). Therefore, the Board has determined
that, in the absence of a well- grounded claim, the VA has no duty
to assist the veteran in developing his case. See Epps v. Gober,
126 F.3d 1464 (Fed. Cir. 1997).

III. A Total Rating Based on Individual Unemployability Due to
Service-connected Disability

The initial question before the Board is whether the veteran has
submitted a well- grounded claim as required by 38 U.S.C.A. 5107.
The Court has held that a well- grounded claim is one which is
plausible, meritorious on its own or capable of substantiation.
Murphy, 1 Vet. App. 78. In this case, the veteran's statements
concerning the severity of the symptoms of his service-connected
trilateral varicose veins that are within the competence of a lay
party to report are sufficient to conclude that his claim is well
grounded. Proscelle v. Derwinski, 2 Vet. App. 629; Espiritu, 2 Vet.
App. 492. No further development is necessary in order to comply
with the duty to assist mandated by 38 U.S.C.A. 5107(a).

Factual background

A VA physician wrote in a statement received in December 1994 that
the veteran had been under his care with diagnoses of coronary
artery disease, Congestive heart failure, hypertension,
hyperthyroidism, decreased hearing and peripheral vascular disease.
He concluded that, considering his age and medical conditions, he
did not think that the veteran could be employed at any productive
occupation.

The veteran submitted a claim for a total rating based on
individual unemployability due to service-connected disability in
May 1996. He stated that he had completed high school. It was
reported that he had work experience as a life insurance agent. He
indicated that he had last worked in January 1966.

The veteran was afforded a general medical examination by the VA in
June 1996. An examination revealed extensive varicose veins of both
lower extremities. The

- 20 -

pertinent diagnoses were varicose veins and chronic post-phlebitic
syndrome. It was noted that the veteran had constant pain in both
legs and that he was not employable. This comment by the physician
was made immediately following the diagnoses of varicose veins and
post-phlebitic syndrome that was contained in a list including many
other disabilities.

Service connection is in effect for varicose veins of the right
leg, evaluated as 40 percent disabling and for varicose veins of
the left leg, evaluated as 40 percent disabling (previously
characterized as postoperative bilateral varicose veins (chronic
post-phlebitic syndrome)). The combined schedular evaluation is 70
percent, and this rating has been effective from January 1998.

Analysis

VA will grant a total rating for compensation purposes based on
unemployability when the evidence shows that the veteran is
precluded from obtaining or maintaining any gainful employment
consistent with his education and occupational experience, by
reason of his service-connected disabilities. 38 C.F.R. 3.340,
3.341, 4.16.

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court
referred to apparent conflicts in the regulations pertaining to
individual unemployability benefits. Specifically, the Court
indicated there was a need for discussing whether the standard
delineated in the controlling regulations was an "objective" one
based on average industrial impairment or a "subjective" one based
upon the veteran's actual industrial impairment. The Board further
notes that it is bound in its decisions by the regulation, the
Secretary's instructions and the precedent opinions of the chief
legal officer of VA. 38 U.S.C.A. 7104(c) (West 1991). In a
pertinent precedent decision, the VA General Counsel concluded that
the controlling VA regulations generally provide that veterans who,
in light of their individual circumstances, but without regard to
age, are unable to secure and follow a substantially gainful
occupation as a result of service-connected disability shall be
rated totally disabled, without regards to whether an average
person would be rendered unemployable by

- 21 -

the circumstances. Thus, the criteria include a subjective
standard. It was also determined that "unemployability" is
synonymous with inability to secure and follow a substantially
gainful occupation. VAOGCPREC 75-91 (Dec. 27, 1991).

In determining whether appellant is entitled to a total disability
rating based upon individual unemployability, neither appellant's
non-service-connected disabilities nor his advancing age may be
considered. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

For a veteran to prevail on a claim based on unemployability, it is
necessary that the record reflect some factor, which takes the
claimant's case outside the norm of such veteran. See 38 C.F.R.
4.1, 4.15 (1995). The sole fact that a claimant is unemployed or
has difficulty obtaining employment is not enough. A high rating in
itself is a recognition that the impairment makes if difficult to
obtain and keep employment. The question is whether the veteran is
capable of performing the physical and mental acts required by
employment, not whether the veteran can find employment. See 38
C.F.R. 4.16(a) (1995). Van Hoose v. Brown, 4 Vet. App. at 363.

Total disability will be considered to exist when there is present
any impairment of mind or body, which is sufficient to render it
impossible for the average person to follow a substantially gainful
occupation. 38 C.F.R. 3.340. However, if the total rating is based
on a disability or combination of disabilities for which the
Schedule for Rating Disabilities provides an evaluation of less
than 100 percent, it must be determined that the service-connected
disabilities are sufficient to produce unemployability without
regard to advancing age. 38 C.F.R. 3.311. Total disability ratings
for compensation may be assigned, where the schedular rating is
less than total, when the disabled person is, in the judgment of
the rating agency, unable to secure or follow a substantially
gainful occupation as a result of service- connected disabilities,
provided that, if there is only one such disability, it shall be
ratable at 60 percent or more, and that, if there are two or more
disabilities, there shall be at least one disability ratable at 40
percent or more, and sufficient

- 22 - 

additional disability to bring the combined rating to 70 percent or
more. 38 C.F.R. 4.16(a)

As noted above., service connection is currently in effect for
varicose veins of each leg. A review of the record shows that
following a comprehensive VA examination in June 1996, the examiner
commented that the veteran was unemployable due to his service-
connected disability. While it is conceded that the veteran has
other disabilities, the Board finds this most recent opinion to be
probative. The Board concludes, therefore, that the weight of the
evidence supports the claim for a total rating based on individual
unemployability due to service-connected disability.

ORDER

Since new and material evidence has not been submitted to reopen a
claim of entitlement to service connection for arteriosclerotic
heart disease with hypertension, the appeal is denied. New and
material evidence has been submitted to reopen a claim of
entitlement to service connection for hypothyroidism and, to this
extent, the appeal is granted. Service connection for
hypothyroidism is denied. Service connection for bilateral hearing
loss is denied. A total rating based on individual unemployability
due to service-connected disability is granted, subject to the
governing regulations pertaining to the payment of monetary
benefits.

HOLLY E. MOEHLMANN 
Member, Board of Veterans' Appeals

- 23 -


